
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


EMPLOYMENT AGREEMENT


        This Employment Agreement (the "Agreement") is made and entered into
effective as of July 1, 2002 between Atchison Casting Corporation, a Kansas
corporation (the "Company"), and Hugh H. Aiken (the "Employee") and supersedes
the Employment Agreement between the parties dated as of June 14, 1991, as
amended, in its entirety.

        WHEREAS, the Company desires to employ the Employee, and the Employee
desires to be employed by the Company, as provided herein;

        NOW, THEREFORE, in consideration of the rights and obligations described
herein, the Company and the Employee hereby agrees as follows:

        1.    Term.    The Company shall employ the Employee for a term
commencing upon the effective date of this Agreement and continuing for three
years after the date hereof. This Agreement shall be considered renewed for
additional one year terms unless the Company or the Employee provides three
months notice to the other party that such party intends to terminate this
Agreement.

        2.    Duties.    The Employee shall be employed as Vice President, with
responsibility for European operations, insurance claims, the Deloitte claim and
such other duties as may be assigned to him by the Chief Executive Officer of
the Company from time to time. The Employee will account and be directly
responsible to the Chief Executive Officer.

        3.    Full Time; Best Efforts.    During the term of this Agreement, the
Employee shall use his best efforts to promote the interests of the Company and
shall devote his full business time and efforts to its business and affairs. The
Employee shall not, without the prior approval of the Chief Executive Officer of
the Company, engage in any other business activity which would interfere with
the performance of his duties, services and responsibilities hereunder.

        4.    Compensation.    In consideration of the services to be furnished
by the Employee hereunder and subject to the other terms of this Agreement, the
Employee shall be entitled to:

        (a)    A base salary of $144,500 per annum (the "Base Salary"), payable
at such times as salaries of other senior executives of the Company are paid.
The Base Salary may be increased, but not decreased, as determined by the Board
of Directors;

        (b)    Retention payments of $12,041.66 per month ("Retention
Payments"), payable on the first day of each month and continuing for a period
of thirty-six (36) months.

        (c)    Annual incentive pay as determined by the Board of Directors.

        (d)    The stock option for 20,000 shares due Employee on July 1, 2002
under his existing contract will be the last such option. After that date any
options would have to be newly approved by the Compensation Committee.

        5.    Benefits.    In addition to the foregoing compensation, the
Employee will be entitled to such reasonable and customary fringe benefits as
are generally and regularly available to the Company's employees, including life
insurance and health insurance except that the Employee will not be entitled to
any benefits or payments on account of the termination of this Agreement or the
severance of his relationship with the Company other than those set forth in
Section 7 hereof. The Employee shall be entitled to reimbursement of all
reasonable expenses incurred by him in the ordinary course of business on behalf
of the Company, subject to presentation of appropriate documentation and
reasonable approval by the Company. The Employee shall also be reimbursed for
all reasonable out-of-pocket expenses incurred by him in selling his house in
Atchison, Kansas and moving himself and his immediate family from Atchison,
Kansas to Europe.

--------------------------------------------------------------------------------

        6.    Confidentiality and Non-Competition.    

        (a)    The Employee will not, at any time, directly or indirectly,
during the term of his business affiliation with, or employment by, the Company
divulge to any person, firm, organization or corporation, except to the Company
or its officers, directors or agents or as otherwise reasonably required in
connection with the performance of his duties on behalf of the Company, any
Confidential Information (as hereinafter defined) acquired by him during the
term of his affiliation with, or employment by, the Company or in connection
therewith. For the purpose of this Agreement, "Confidential Information" shall
mean any technology, ideas, concepts, design, devices or other information
belonging to the Company or relating to the Company's affairs, including, but
not limited to, all trade secrets, unpublished proprietary or other information
of the Company, whether or not invented, discovered, developed, originated or
created by the Employee, with respect to any business conducted or proposed to
be conducted by the Company or any present or proposed services or products of
the Company, and any and all records, data and information of the Company,
including but not limited to customer lists, price lists, marketing plans,
strategies or other matters; provided, however, that Confidential Information
shall not include any information which has entered or enters the public domain
through no fault of the Employee.

        (b)    The Employee will make no use whatsoever, directly or indirectly,
at any time, of any Confidential Information, except in the course of his
employment by or business affiliation with the Company and only as required in
connection therewith.

        (c)    Upon the Company's request at any time and for any reason
whatsoever, the Employee will deliver to the Company any materials (including
all copies thereof) in his possession which relate directly or indirectly to
Confidential Information.

        (d)    All inventions, developments or improvements made by the
Employee, either alone or in conjunction with others, at any time or at any
place during the term of his affiliation with, or employment by, the Company
which relate to the business in which the Company is engaged or in which the
Company intends to engage shall be the exclusive property of the Company. The
Employee shall disclose any such invention, development or improvement promptly
to the Company, and, at the request and expense of the Company, to assign all of
his rights to the same to the Company. Furthermore, the Employee shall sign all
instruments necessary for the filing and prosecution of any applications for or
extension or renewals of letters patent of the United States or any foreign
country which the Company desires to file.

        (e)    All copyrightable work by the Employee during the term of his
affiliation with, or employment by, the Company is intended to be "work made for
hire" as that term is defined in Section 101 of the Copyright Act of 1976, and
shall be the property of the Company. If the copyright to any such copyrightable
work shall not be the property of the Company by operation of law, the Employee
will, without further consideration, assign to the Company all right, title and
interest in such copyrightable work and will assist the Company and its nominees
in every proper way, entirely at the Company's expense, to secure, maintain and
defend for the Company's own benefit copyrights and any extensions and renewals
thereof on any and all such work including translations thereof in any and all
countries, such work to be and to remain the property of the Company whether
copyrighted or not.

        (f)    During the period of his business affiliation with, or employment
by, the Company and for a period of two years after the termination of the
Employee's employment with the Company for any reason whatsoever, other than
termination without "cause" (as defined in Section 7 hereof), or due to change
of control, the Employee will not directly or indirectly, individually or as a
consultant to, or as employee, officer, director, stockholder, partner or other
owner or participant in any business entity, engage in any business which
produces products or provides

2

--------------------------------------------------------------------------------




services which compete with the Company's products or services within the United
States or Canada (the "Prohibited Activities").

        (g)    In the event the Employee's employment is terminated by the
Company without cause or due to a change in control the Employee may engage in
the Prohibited Activities.

        (h)    During the period of his business affiliation with, or employment
by, the Company and for a period of two years after the Employee's termination
of employment for any reason whatsoever, the Employee will not directly or
indirectly, individually or as a consultant to, or as employee, officer,
director, stockholder, partner or other owner or participant in any business
entity other than the Company, solicit or endeavor to entice away from the
Company, or otherwise materially interfere with the business relationship of the
Company with, (i) any person who is, or was within the 12-month period
immediately prior to the termination of the Employee's business affiliation with
or employment by the Company, employed by or associated with the Company or
(ii) any person or entity who is, or was within the 12-month period immediately
prior to the termination of the Employee's business affiliation with or
employment by the Company, a customer or client of the Company.

        (i)    Without intending to limit the remedies available to the Company,
the Employee acknowledges that a breach of any of the covenants contained in
this Section 6 could result in material irreparable injury to the Company for
which there might be no adequate remedy at law, and that, in the event of such a
breach or threat thereof, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction restraining him
from engaging in any activities prohibited by this Section 6 or such other
equitable relief as may be required to enforce specifically any of the covenants
of this Section 6. The Employee further acknowledges that the provisions of this
Section 6 shall survive the termination of this Agreement or his business
affiliation with or employment by the Company, and shall continue thereafter
indefinitely in full force and effect in accordance with the terms of this
Section 6.

        7.    Termination.    

        (a)    Termination For Cause.    The Employee's employment with the
Company may be terminated at any time by the Company for cause, after notice and
after the Employee has had an opportunity to present his view of the relevant
facts and circumstances. As used herein, "cause" shall mean the reasonable and
good faith determination by the Board of Directors of the Company that the
Employee has (a) materially breached any of the terms of this Agreement,
(b) engaged in gross misconduct, criminal acts or acts of moral turpitude
injurious to the Company, (c) engaged in acts of dishonesty adversely affecting
the Company, or (d) failed adequately to perform his duties for the Company. In
the event that the Employee's employment hereunder is terminated by the Company
for cause, the Company shall have no further obligation to make any payments or
provide any benefits to the Employee hereunder except for Base Salary payments
that had accrued but had not been paid prior to the date of termination of his
employment and the Employee shall have no further rights hereunder, other than
the right to exercise his stock options.

        (b)    Voluntary Termination.    In the event that the Employee
voluntarily resigns from employment with the Company, the Company shall have no
further obligation to make any payments or provide any benefits to the Employee
hereunder except for Base Salary payments that had accrued but had not been paid
prior to the date of termination of his employment and the Employee shall have
no further rights hereunder except the right to exercise his stock options.

        (c)    Death or Disability.    In the event the Employee's employment
hereunder is terminated on account of his death or disability during the initial
three year term of this Agreement, the Company shall be obligated to pay the
Employee, or his heirs, estate or personal representatives, the following
amounts in satisfaction of all obligations under this Agreement: (i) his Base
Salary

3

--------------------------------------------------------------------------------




payments that have accrued but had not been paid prior to the date of
termination of his employment; plus (ii) an amount equal to two times his Base
Salary in effect as of June 2002 minus the total amount of his Retention
Payments paid as of the date of his termination of employment. Such amounts
shall be payable at such times as the amounts would have been paid if the
Employee had continued employment with the Company, provided that the Company,
in its discretion, may accelerate the payment of such amounts. If the Employee's
employment is terminated on account of his death or disability after the initial
three year term of this Agreement, the Company shall have no further obligation
to make any payments or provide any benefits to the Employee hereunder except
for Base Salary payments that had accrued but had not been paid prior to the
date of termination of his employment and the Employee shall have no further
rights hereunder except to exercise his stock options. As used herein,
"disability" shall mean illness (mental or physical) or accident which prevents
the Employee from performing his duties for the Company for a period of six
consecutive months and which, in the good faith and reasonable determination of
the Board of Directors of the Company, is likely to render him permanently
unable to perform his duties.

        (d)    Termination Without Cause.    In the event that the Employee's
employment is terminated by the Company for any reason other than for cause,
disability or death during the initial year term of this Agreement, the Company
shall be obligated to pay the Employee the following amounts in satisfaction of
all obligations under this Agreement: (i) his Base Salary payments that had
accrued but had not been paid prior to the date of termination of his
employment; plus (ii) an amount equal to three times his Base Salary in effect
as of June 2002 minus the total amount of his Retention Payments paid as of the
date of his termination of employment. If the Employee's employment is
terminated by the Company for any reason other than for cause, disability or
death after the initial year term of this Agreement, the Company shall have no
further obligation to make any payments or provide any benefits to the Employee
hereunder except for Base Salary payments that had accrued but had not been paid
prior to the date of termination of his employment, plus three months salary,
and the Employee shall have no further rights hereunder except to exercise his
stock options.

        (e)    Change of Control.    In the event of a change of control of the
Company during the term of this Agreement, the Company shall be obligated to pay
the Employee the following amounts in satisfaction of all obligations under this
Agreement: (i) his Base Salary payments that had accrued but had not been paid
prior to the date of termination of his employment; plus (ii) an amount equal to
three times his Base Salary in effect as of June 2002, minus the total amount of
his Retention Payments paid as of the date of such change of control,
irrespective of whether or not the Employee remains in the employ of the Company
following such change of control.

        A "change of control" of the Company shall be deemed to have occurred as
of the first day that any one or more of the following conditions shall have
been satisfied:

(i)Any person (as such term is defined in section 3(a)(9) of the Securities and
Exchange Act 1934, as amended (the "Exchange Act"), and used in sections 13(d)
and 14(d) thereof, including a "group" as defined in section 13(d) thereof) is
or becomes the beneficial owner (as such term is described in Rule 13d-3 of the
General Rules and Regulations under the Exchange Act), directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such person any securities acquired directly from the Company or its
Affiliates, other than in connection with the acquisition by the Company or its
affiliates of a business) representing twenty percent (20%) or more of either
the then outstanding shares or the combined voting power of the Company's then
outstanding securities; or

4

--------------------------------------------------------------------------------

(ii)The following individuals cease for any reason to constitute at least
two-thirds (2/3) of the number of board of directors of the Company then
serving: individuals who, on July 1, 2002, constitute the board of directors of
the Company and any new director (other than a Director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
board of directors of the Company (as such terms are used in Rule 14A-11 of the
Exchange Act)) whose appointment or election by the board of directors of the
Company or nomination of election by the Company's stockholders was approved by
a vote of at least two-thirds (2/3) of the Company's board of directors then
still in office who either were directors on July 1, 2002, or whose appointment,
election, or nomination for election was previously approved; or

(iii)The consummation (i.e., closing) of an agreement in which the Company
agrees to merge or consolidate with any other entity, other than (i) a merger or
consolidation which would result in (A) the voting securities of the Company
then outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, greater than fifty percent (50%) of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, and (B) individuals described in subparagraph (ii) above
constitute more than one-half (1/2) of the members of the board of directors of
the surviving entity or ultimate parent thereof; or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates, other than in connection with the
acquisition by the Company or its affiliates of a business) representing twenty
percent (20%) or more of either the then outstanding shares of the Company or
the combined voting power of the Company's then outstanding securities; or

(iv)The consummation of (x) a plan of complete liquidation or dissolution of the
Company; or (y) an agreement for the sale or disposition by the Company of all
or substantially all of the Company's assets, other than a sale or disposition
by the Company of all or substantially all of the Company's assets to an entity,
greater than fifty percent (50%) of the combined voting power of the voting
securities of which are owned by persons in substantially the same proportions
as their ownership of the Company immediately prior to such sale or disposition;
or

(v)The adoption of a resolution by the board of directors of the Company to the
effect that any person has acquired effective control of the business and
affairs of the Company.

        Notwithstanding the foregoing, a change in control of the Company shall
not be deemed to have occurred if there is consummated any transaction or series
of integrated transactions immediately following which the record holders of the
voting securities of the Company immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

        8.    Enforceability, etc.    This Agreement shall be interpreted in
such a manner as to be effective and valid under applicable law, but if any
provision hereof shall be prohibited or invalid under any such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating or nullifying the remainder of such provisions or any other
provisions of this Agreement. If any one or more of the provisions contained in
this Agreement shall for any reason be held to be

5

--------------------------------------------------------------------------------

excessively broad as to duration, geographical scope, activity or subject, such
provisions shall be construed by limiting and reducing it so as to be
enforceable to the maximum extent compatible with applicable law.

        9.    Notices.    Any notice or other communication pursuant to this
Agreement shall be in writing and shall be personally delivered, sent by
telecopy or mailed by first class certified or registered mail, postage prepaid,
return receipt requested as follows:

(a)If to the Company:

Atchison Casting Corporation
400 South Fourth Street
Atchison, Kansas 66002-0188
Attention: Chief Executive Officer

(b)If to the Employee:

Hugh H. Aiken
823 N 5th St
Atchison, KS 66002

or to such other address as the parties shall have designated by notice to the
other parties. Any notice or other communication shall be deemed to have been
duly given if personally delivered or mailed via registered or certified mail,
postage prepaid, return receipt requested, or, if sent by telecopy, when
confirmed.

        10.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Kansas.

        11.    Amendments and Waivers.    No amendment or waiver of this
Agreement or any provision hereof shall be binding upon the party against whom
enforcement of such amendment or waiver is sought unless it is made in-writing
and signed by or on behalf of both parties hereto. The waiver by either party of
a breach of any provision of this Agreement by the other party shall not operate
and be construed as a waiver or a continuing waiver by that party of the same or
any subsequent breach of any provision of this Agreement by the other party.

        12.    Binding Effect.    This Agreement shall be binding on and inure
to the benefit of the parties hereto and their respective heirs, executors and
administrators, successors and assigns.

        13.    Assignability.    This Agreement shall not be assignable in whole
or in part by either party, except that the Company may assign this Agreement to
and it shall be binding upon and inure to the benefit of any parent, subsidiary
or affiliate of the Company or any person, firm or corporation with which the
Company may be merged or consolidated or which may acquire all or substantially
all of the assets of the Company.

        14.    Entire Agreement.    This Agreement constitutes the final and
entire agreement of the parties with respect to the matters covered hereby, and
replaces and supersedes all other agreements and understandings relating
thereto.

        Dated this 8th day of August, 2002, but effective as of July 1, 2002.

    ATCHISON CASTING CORPORATION
 
 
By:
/s/  T. K. ARMSTRONG, JR.      

--------------------------------------------------------------------------------

Thomas K. Armstrong, CEO
 
 
/s/  HUGH H. AIKEN      

--------------------------------------------------------------------------------

Hugh H. Aiken

6

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
